DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.
 
3.  	Claims 1, 6, 9, 11, 18, 21 and 25-28 are pending.
	Claims 10, 12, 13 and 29 have been cancelled.
	Claims 1, 6, 18 and 21 have been amended.
	Claims 1, 6, 9, 11, 18, 21 and 25-28 are examined on the merits.






Maintained Grounds of Rejection
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

5.	The rejection of claim(s) 1, 9, 11, 18 and 25-29 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Guthrie, US 6,239,114 B1 (issued May 29, 2001/ IDS reference D1 submitted March 3, 2021) as evidenced by Liu et al. (Pharmaceutical Research 23: 82-89, 2006) is maintained.  Claims 10, 12 and 13 have been cancelled.
	Applicants note the rejection set forth in the Final Rejection (mailed April 29, 2021) and case law reading on an anticipatory reference, see Remarks submitted October 29, 2021, section II., A. beginning on page 5.  Applicants argue “…assuming arguendo that Liu (evidentiary reference) teaches that naringenin is a SMAD3 inhibitor that “directly inhibits SMAD3 expression and phosphorylation”, as contended by the Examiner, Liu does not teach that naringenin “directly binds Smad3, or directly inhibits Smad3 phosphorylation, or directly inhibits Smad3 binding with another molecule”, as required by amended claim 1”, see Remarks, page 6.
	Applicants continue arguing “[t]he Examiner specifically relies on the teachings of page 86, Figure 4 of Liu for the proposition that Liu teaches that naringenin inhibits SMAD3 expression and phosphorylation. However, Liu does not explicitly or inherently teach whether naringenin inhibits SMAD3 expression and phosphorylation by directly binding Smad3, or directly inhibits Smad3
phosphorylation, or directly inhibits Smad3 binding with another molecule” and “Liu speculates that naringenin’s attenuating impact on the level of phosphorylated Smad3 protein expression and phosphorylation may be through the reduction of the total Smad3 protein expression (3 full paragraph, left column, page 88). Liu provides no further details concerning the mechanism of action or target of naringenin. Consequently, Guthrie as evidenced by Liu cannot anticipate amended claim 1.
Moreover, neither Guthrie nor Liu teach that the lung carcinoma or melanoma cell
exhibits excessive TGF-B/Smad3 signaling or the lung carcinoma or melanoma is exacerbated by
TGF-B/Smad3 mediated signaling, as required by amended claim 1. Accordingly, Guthrie as
evidenced by Liu cannot anticipate amended claim 1” and the instant rejection should be withdrawn for the reason stated herein, see Remarks, last paragraph on page 6 and page 7.
	Applicants’ arguments and points of view have been carefully considered but fail to persuade. 
	Without question evidentiary reference, Liu states “naringenin selectively inhibited the transcription of Smad3” and “…naringenin can exert antifibrogenic effects by directly or indirectly down-regulating Smad3 protein expression and phosphorylation through TGF-6 signaling”, see page 82, Results and Conclusion sections.  The teachings of Liu are not proposition, an opinion, or speculation as suggested by Applicants.  Moreover, a cell from melanoma, as well as those from lung carcinoma would have cell that exhibits excessive TGF-B/Smad3 signaling and/or exacerbated by said signaling. Accordingly, the rejection is maintained and made.
Guthrie teaches a method of treating lung carcinoma comprised of administering naringenin, a small molecule (column 6, 2nd paragraph; and claims 18, 29, 36 in particular). Lung carcinoma, small cell lung carcinoma, as well as melanoma can be treated with the disclosed compositions, see column 6, lines 25-56.  A flavonoid, such as naringenin can be administered alone or in combination for the treatment of neoplastic diseases, see column 6, lines 16-19; column 7, lines 30-33.  This disclosure reads on a composition consisting essentially of and consisting of the disclosed inhibitor of Smad3, naringenin.
As evidenced by Liu, naringenin is a SMAD3 inhibitor that directly inhibits SMAD3 expression and phosphorylation (page 86, see “Naringenin is a Specific SMAD3 inhibitor”; figure 4). Guthrie teaches that naringenin, particularly when in combination with nomilin and a-tocotrienol synergistically inhibited proliferation of lung cancer cells (Table 1 in particular). Guthrie teaches intraperitoneal administration of naringenin that is in a liquid formulation, as well as additional suitable formulations and forms of administration, see section 4.2 beginning in column 7 and specifically, 3rd and 4th paragraphs. 









Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	The rejection of claims 1, 6, 9, 11, 13, 18, 21 and 25-28 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams et al. (US20050276802A1, IDS entered 10 June 2016), and further in view of  Javelaud et al. (Molecular Cancer, 2011, 10:2 (labeled pages 1 -14)), Jinnin et al. (Molecular Pharmacology, 2006, 69:597-607), and Li et al. (Diabetes, 2010, 59:2612-2624) is maintained. Claims 10, 12, 13 and 29 have been cancelled.
	Applicants note the rejection set forth in the Final Rejection (mailed April 29, 2021) and note case law that supports the tenets required for establishing a determination of obviousness, see Remarks submitted October 29, 2021, section B. beginning on page 7.  
	Applicants argue as amended claim 1 specifies the inhibitor as a small molecule and primary reference, Adams does not teach implementing a small molecule inhibitor that functions in the manner noted in claims 1 and 18, but rather teaches the use of a TGF- antibody to inhibit TGF- mediate receptor activation, see page 10 of the Remarks.
	Applicants reference the second Declaration under 37 CFR 1.132 of Professor Hui Yao Lan submitted March 3, 2021 which explains signaling between TGF- and Smad proteins and argue an person of ordinary skill in the art (POSA) would not have considered Adams at the time of filing the instant application because one “…could not have predicted that pro-apoptotic signaling lung carcinoma or melanoma cells could be induced by inhibition of Smad3 alone”, see page 10 of the Remarks.  Furthermore, the secondary references, Javelaud, Jinnin and Li do not make up for the alleged deficiencies of Adams, see page 10.
	Applicants further argue even if for the sake of argument that a POSA modified the teachings of Adams with the secondary references to arrive at the claimed inventions one “…could not have been able to predict the surprisingly improved efficacy of the small molecule inhibition of Smad3.  Applicants assert administering SIS3 for the treatment of B16F10 melanoma and LLC lung carcinoma cell lines (Figures 3-7) provide reduced tumor weight and volume (Figures 4, 6B and 7A), arrest of tumor growth (Figures 3, 5A 6b and 7A), increased survival rate (Figures 4B and 7B) and reduced cancer invasion and metastasis (Figure 5C) and the cited art would not have predicted such, see page 11 of the Remarks, 1st full paragraph. 
	Applicants’ arguments and points of view have been carefully considered but fail to persuade. 
	A cell from melanoma, as well as those from lung carcinoma would have cell that exhibits excessive TGF-/Smad3 signaling and/or exacerbated by said signaling. 
Applicants attempt to dissuade that a POSA would not substitute known small inhibitor, SIS3 for the TGF- antibody of Adams because the interactions that affect the TGF- /Smad3 signaling are different, in essence, the said antibody inhibits protein-protein interactions opposed to the mechanism of action of the small inhibitor.  This argument is not persuasive given both therapeutic agents share the ability to inhibit Smad3 and it is obvious to those skilled in the art to substitute one known equivalent for another. See In re Omeprazole Patent Litigation, 483 F.3d 1364, 1374 (Fed. Cir. 2007)(“[T]his court finds no . . .error in [the] conclusion that it would have been obvious to one skilled in the art to substitute one ARC [alkaline reactive compound] for another.”). Applicants do not explain why a skilled artisan would not have found it obvious to substitute a known TGF- /Smad signaling therapeutic inhibitor as disclosed in the prior art known or why such a therapeutic inhibitor would be inoperable.
Moreover, The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. See In re Wiseman, 201 USPQ 658 (CCPA 1979).
The Examiner is unpersuaded by Applicants’ arguments that there is no reasonable expectation of success in substituting one Smad3 inhibitor for another in the claimed method of cancer treatment because there is unpredictability in the field of pro-apoptotic signaling in cancer treatment, see page 10 of the Remarks, last full paragraph. “[O]bviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364
(Fed. Cir. 2007). Here, a reasonably probability of success has been established and Applicants’
contentions regarding unpredictability are found to be unpersuasive.
	“Obviousness does not require absolute predictability of success…all that is required is a
reasonable expectation of success.” In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) (citing In re
O’Farrell, 853 F.2d 894, 903-904 (Fed. Cir. 1988)). Applicants have not provided sufficient evidence to rebut the reasonable expectation of success suggested by the prior art. 
This modification of the primary reference in light of the secondary reference is proper
because the applied references are so related that the appearance of features shown in one
would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213
USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re
Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that
a designer skilled in the art is charged with knowledge of the related art; therefore, the 
combination of old elements, herein, would have been well within the level of ordinary skill. See
In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211
USPQ 782 (CCPA 1981). The combination of references would not change the principle of
operation of the prior art invention being modified, hence the teachings of the references are
sufficient to render the claims prima facie obvious. 
The declaration and arguments are unpersuasive because when compared to the closest prior art herein, it is found to be directed to latent properties, not unexpected or surprising results. It would not have been unexpected for the claimed invention to achieve the results achieved by Applicants.  The combination of references do teach the claimed invention. The teachings of all these references embody the requirements for establishing a proper case of obviousness as noted by Applicants on page 8 of the Remarks. 
For the reasons cited herein, the rejection is maintained for the reasons of record and cited herein.
Adams teaches inhibiting TGF- with a therapeutic agent yields effective treatment of lung cancer and melanoma.  Javelaud clearly established components, TGF- and Smad3 are inextricably linked and the inhibition of TGF- will impact Smad3 Jinnin and Li are used because they teach SIS3 is a useful therapeutic tool able to diminish constitutive phosphorylation of Smad3 and able to selectively inhibit Smad3 in vivo, see abstract of Jinnin and entire document; and entire Li reference, specifically Figures 7-9. The combination of references do teach the claimed invention.  The teachings of all these references embody the requirements for establishing a proper case of obviousness.  The rejection is maintained and made for the reasons of record and cited herein. 
Adams et al. teaches a method of treating cancer, including both, lung cancer and melanoma, comprised of administering an effective amount of a humanized TGF- antibody that inhibits TGF- -mediated receptor activation (entire document, specifically note paragraphs 0062, 0091, 0096, 0194 and 0257, 0292, and figures 10 and 21 in particular). Adams et al. teaches that administration of said antibody inhibited TGF-b to reduce melanoma cell growth and metastasis in vivo (entire document, specifically note paragraphs 0096 and 0292; figure 21 in particular). Adams et al. teaches that lung cancer and melanoma are a TGF-b disorders that would benefit from inhibition of TGF- -mediated signaling (entire document, specifically note paragraphs 0143 and 0392 in particular).
Adams does not specifically teach administering the SMAD3 inhibitor, SIS3 to treat lung cancer and melanoma. However, these deficiencies are made up in the teachings of Javelaud et al., Jinnin et al., and Li et al.
Javelaud et al. teaches that SMAD3 is constitutively activated as determined by detecting p-SMAD3 in melanoma cell lines and tissue (figures 1 A, and figure 7 in particular). Javelaud et al. teaches that TGFB activation induces SMAD3 phosphorylation and SMAD3-mediated gene transcription in melanoma cells, see Figure 2A, in particular. Javelaud et al. further teaches that TGFsignals through SMAD3 to induce expression of pro-metastatic target genes (abstract). 
Jinnin et al. teaches that SIS3 is a specific inhibitor of SMAD3 (abstract). Jinnin et al. teaches that SIS3 inhibited TGFB(3-mediated SMAD3 phosphorylation, and gene transcription (figures 3 and 4 in particular).  This administration consists of SIS3, see Figure on page 600; and Results beginning on page 601.
Li et al teaches that intraperitoneal injection of SIS3 that is in solution inhibited SMAD3 activation and function in vivo (page 2614, right column; page 2619, left column; “SIS3 Inhibited SMAD3 activation in STZ-Induced diabetic nephropathy in Tie2-CRE:Loxp-EGFP mice” on page 2619, left column; and figures 7-9). This administration consists of SIS3, page 2614, last paragraph; Figure 6 on page 2618; pages 2619 and 2620; and Figures 9 and 10 on pages 2621 and 2622, respectively.
One of ordinary skill in the art at the time the invention was made would have been motivated to modify the method of treating melanoma by substituting the TGF- antibody that is administered in Adams et al. with the SIS3 inhibitor of Jinnin et al. and Li et al. to generate a method of treating melanoma comprised of intraperitoneally administering the SIS3 inhibitor in order improve treatment of melanoma, because Adams et al. teaches that inhibition of the TGF- pathway reduced melanoma cell growth and metastasis, Javelaud et al. teaches that TGF-  signals to SMAD3 to induce expression of pro-metastatic genes and SMAD3 is constitutively activated in melanoma cells, Jinnin et al. teaches that SIS3 is a specific inhibitor of SMAD3, and Li et al. teaches that administration of SIS3 specifically inhibits SMAD3 in vivo.
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for modifying the method of treating melanoma by substituting the TGF- antibody that is administered in Adams with the SIS3 inhibitor of Jinnin and Li to generate a method of treating melanoma comprised of intraperitoneally administering the SIS3 inhibitor in order improve treatment of melanoma. One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success because Adams teaches inhibition of the TGF- pathway reduced melanoma cell growth and metastasis, Javelaud teaches that TGF- signals to SMAD3 to induce expression of pro-metastatic genes and SMAD3 is constitutively activated in melanoma cells, Jinnin teaches SIS3 is a specific inhibitor of SMAD3, and Li teaches administration of SIS3 specifically inhibits SMAD3 in vivo.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday and occasionally Saturday evening.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



12 June 2022
/Alana Harris Dent/              Primary Examiner, Art Unit 1643